United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1652
Issued: March 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 21, 2007 denying her traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her exposure
to a contaminated needle on January 22, 2007 caused an injury.
FACTUAL HISTORY
On January 24, 2007 appellant, a 58-year-old practical nurse, filed a traumatic injury
claim alleging that on January 22, 2007 she was exposed to hepatitis C when she accidentally
stuck her thumb with a contaminated needle of a hepatitis C positive veteran. She did not lose
any time from work or have any medical expenses. No evidence in support of her claim was
submitted.

By letter dated February 9, 2007, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s reasoned
opinion containing a diagnosis and addressing the relationship of her claimed condition and
specific employment factors. No additional evidence was received.
In a decision dated March 21, 2007, the Office denied appellant’s claim on the grounds
that she failed to establish fact of injury. It found that there was no evidence to establish that the
event occurred as alleged. Furthermore, there was no medical evidence which provided a
diagnosis which could be connected to the claimed event.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury and an
occupational disease.3
Office regulations, at 20 C.F.R. § 10.5(ee), define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether fact of injury is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
The Act6 defines injury stating that this includes, in addition to injury by accident, a disease
proximately caused by the employment.

1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

5 U.S.C. § 8101(5).

2

Chapter 2.805.8 of the Office’s procedure manual7 provides:
“High-Risk Employment. Certain kinds of employment routinely present situations
which may lead to infection by contact with animals, human blood, bodily
secretions and other substances. Conditions such as [human immunodeficiency
virus] (HIV) infection and hepatitis B more commonly represent a work hazard in
health care facilities, correctional institutions and drug treatment centers, among
others, than in [f]ederal workplaces as a whole….
“a. Physical Injury and Prophylactic Treatment. For claims based on transmission
of a communicable disease where the means of transmission and the incubation
period are medically feasible, the CE [claims examiner] should do the following:
(1) If the source of infection is a known or probable carrier of the disease, the CE
should accept the case for the physical injury involved and authorize prophylactic
treatment….”
Chapter 3.400.7 of the procedure manual8 provides:
a. Preventive (Prophylactic) Treatment. The [Act] does not authorize provision of
preventive measures such as vaccines and inoculations and, in general, preventive treatment
is a responsibility of the employing agency under the provisions of 5 U.S.C. § 7901.
However, preventive care can be authorized by [the Office] for the following:
(1) Complications of preventive measures which are provided or sponsored by
the agency, such as adverse reaction to prophylactic immunization.
(2) An injury involving actual or probable exposure to a known contaminant,
thereby requiring disease-specific measures against infection. Included among
such treatments would be tetanus antitoxin or booster toxoid injections for
puncture wounds; administration of rabies vaccine where a bite from a rabid
animal or one whose status was unknown, is involved; or AZT where exposure to
HIV virus has occurred.”9
ANALYSIS
Appellant claimed that she was exposed to hepatitis C in the performance of duty on
January 22, 2007 when she was accidentally stuck by a needle which had been used on a veteran
who was hepatitis C positive. The Office denied the claim on the grounds that she submitted
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.8 (October 1995).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.7
(April 1992).
9

See also 20 C.F.R. § 10.313(b) (provides that the Office can authorize treatment where there is “actual or
probable exposure to a known contaminant due to an injury, requiring disease specific measures against the
infection”).

3

insufficient evidence to establish that the incident occurred as alleged, that appellant sustained a
diagnosed condition and that the condition was causally related to the incident.
The Board finds that appellant’s work as a practical nurse exposes her to accidental
needle sticks which may contain blood positive for various viruses, such as the hepatitis C virus
claimed.10 Appellant works in a health care facility. On January 22, 2007 she was disposing a
contaminated needle when she claimed that she accidentally stuck herself with the needle which
punctured her skin. There is no evidence to the contrary to refute appellant’s allegation. The
Board finds that appellant has established that the needle stick incident on January 22, 2007
occurred as alleged.
Usually, the question of whether an employment incident causes a personal injury
generally can be established only by medical evidence.11 However, as noted, Office procedures
contain specific provisions pertaining to high risk employment. Chapter 2.805.8.a(1) of the
Office’s procedures provides that the Office should accept the case for the physical injury
involved and authorize prophylactic treatment when the source of the infection is a known or
probable carrier of the disease. In this case, appellant claimed the needle she accidentally stuck
herself that had been used on a veteran who was hepatitis C positive. However, there is no
evidence of file denoting that the source of the contaminated needle was positive for hepatitis C
virus. Although it is appellant’s burden to establish her claim, the Office is not a disinterested
arbiter but, rather, shares responsibility in the development of the evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.12 In order to properly adjudicate the claim, it is important to secure evidence
regarding whether the source of the contaminated needle was actually positive for the hepatitis C
virus. The Board, therefore, will remand the case to the Office to request additional information
from the employing establishment regarding the veteran whom appellant alleges was positive for
hepatitis C virus. Upon securing the information, the Office should then undertake any further
development as is deemed necessary to determine whether the employment incident of
January 22, 2007 caused a personal injury and issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision.

10

An employee’s statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence. See Edward W. Malaniak, 51 ECAB
451 (2000).
11

See, e.g., Calvin E. King, 51 ECAB 394 (2000).

12

Judy C. Rogers, 54 ECAB 693 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

